DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 9/30/2020, the applicant has submitted an amendment, filed 12/29/2020, amending claim 1, cancelling claim 12, adding claims 17-18,  while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered, and as they had followed examiner’s proposed amendment which was proposed on 9/22/2020 and had absorbed the  allowed dependent claim 12 by the independent claims, therefore the arguments were determined persuasive. As a result claims 1-11 and 13-18 are allowable over the prior art for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “SIGNAL PROCESSOR FOR SPEECH ENHANCEMENT AND RECOGNITION BY USING TWO OUTPUT TERMINALS DESIGNATED FOR NOISE REDUCTION” so as to be more descriptive of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 15, 17 and 18, recite the common features that a “signal 
Prior art of record Mao et al. (US 2006/0239471) does teach taking “4 input signals, x0(t), x1(t), x2(t), and x3(t)” “transform[s] [them] to frequency domain, and collected as a 1x4 vector “Xjk””(¶ 0121 lines 3-5). These are “for targeted voice detection” (¶ 0239 lines 1-2, FIG. 25B) (voicing signal representatives of the input signal). “Each filter” “produces a corresponding output ym(t)” (¶ 0120), and “10 frames 
Mao et al. though do not teach is “adapts” “speech” “frequency bins” (i.e., the frequency bins for which speech is dominant) differently from the corresponding “bins” associated with “noise”.
Andrea et al. (US Patent 5,251,2634)  does teach in Col. 11 lines 22+: “the step-size parameter, alpha is a predetermined coefficient for enabling the filter coefficient” “to adapt more quickly” “in non-stationary noise” “environments”; i.e., this like the instant application has the ability to more appropriately adjust its filtering process associated with the higher frequency noise.
Neither Mao et al. and nor Andrea et al. though use these “filter coefficients” to do “additional noise reduction” (not properly filtered by the first filtering device), by sending them to additional “output terminal”. Further search did not produce any prior art teaching this phenomenon and therefore these claims became allowable. Claims 2-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
January 15th 2021.